Citation Nr: 0828468	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  08-02 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.  

This appeal arises from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In his August 2007 notice of 
disagreement the veteran limited the issues on appeal to 
those set out on the title page.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues of service connection for PTSD, a bilateral 
hearing disorder and tinnitus are being remanded and are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in an April 
2003 rating decision.  The veteran did to file a timely 
appeal.  

2.  The evidence placed in the claims folder since April 2003 
includes VA records of a current diagnosis of PTSD and 
records documenting veteran's participation in combat.  


CONCLUSIONS OF LAW

1.  The April 2003 RO rating decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2007).  

2.  New and material evidence has been submitted to reopen 
the claim for service connection for PTSD.  38 U.S.C.A. 
§ 7104(b)(West 2002); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Once entitlement to service connection for a given disorder 
has been denied by the RO and has not been timely appealed, 
that determination is final.  In order to later establish 
service connection for the disorder in question, it is 
required that new and material evidence be presented 
warranting reopening the claim and reviewing the former 
disposition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156(a) (2007).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A §§  501, 5103A(f), 5108; 38 C.F.R. § 3.156 (a)(2007).  

In April 2003 the RO denied the veteran's claim for service 
connection for PTSD.  The veteran was notified his claim was 
denied in May 2003.  He filed his notice of disagreement in 
October 2003.  A statement of the case was issued to the 
veteran in July 2004.  The veteran did not file a timely 
substantive appeal and the April 2003 decision became final.    

In the April 2003 rating decision, it was found there was no 
diagnosis of PTSD and no verification the veteran had 
experienced a stressful event in service.  The evidence 
obtained since that date includes VA records dated in March 
2004 reflecting a diagnosis of "underlying PTSD," as well 
as an article from The Dictionary of American Fighting Ships 
which set out the history of the USS Astoria on which the 
veteran served during World War II, including its combat 
role.  

These records were not previously in the claims folder, and 
are new.  As they include evidence of the veteran's 
participation in combat and current diagnosis of PTSD, they 
present a reasonable possibility of substantiating the 
veteran's claims.  38 C.F.R. § 3.156 (2007).  


ORDER

The claim for service connection for PTSD is reopened, to 
this extent only the appeal is granted.  


REMAND

Although the veteran has been examined by VA in January 2003 
to determine if the veteran had PTSD and in March 2007 to 
determine if the veteran had a hearing loss and tinnitus, on 
both occasions the VA examiners noted no records were 
available for review.  

Although not reflected in recent treatment records, the 
claims folder includes evidence of a diagnosis of PTSD and 
records documenting the combat activity of a ship on which 
the veteran served.  The VA examination in March 2007 
revealed the veteran has a hearing loss by VA standards 
(38 C.F.R. § 3.385) and tinnitus, but no opinion regarding 
its etiology.  Medical opinions regarding whether the veteran 
has PTSD, and the etiology of hearing loss and tinnitus 
should be obtained.  

In addition, the veteran has identified additional mental 
health treatment he received from private practitioners.  
There is no indication in the record that any attempt was 
made to obtain those records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  VA should request the veteran to 
identify all health care providers who 
treated him since his discharge from 
service for a psychiatric disorder.  With 
any necessary authorization from the 
veteran, VA should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran.  This should 
include a request for records from Dr. 
Robert Rockwell, Saratoga Mental Health 
Clinic, Saratoga Springs, NY and from the 
Saratoga Therapy Training, Route 9, 
North, Saratoga Springs, NY.  

2.  Next, the claims file should be 
referred to an examiner with the 
appropriate expertise for an opinion as 
to whether it is at least as likely as 
not (50 percent probability) that the 
veteran's current bilateral hearing loss 
and/or tinnitus is related to service, 
including as due to noise exposure in 
service.  The examiner is asked to 
explain the reasons for any opinion 
expressed, and to note that the claims 
file was reviewed in connection with the 
opinion.  If it is necessary to examine 
the veteran to provide the opinion, that 
should be arranged.   

3.  The claims file also should be 
referred to an examiner with the 
appropriate expertise for its review and 
an opinion as to whether it is at least 
as likely as not the veteran manifests 
symptoms which meet the criteria for a 
diagnosis of PTSD.  The examiner is asked 
to explain the reasons for any opinion 
expressed, and to note that the claims 
file was reviewed in connection with the 
opinion.  If it is necessary to examine 
the veteran to provide the opinion, that 
should be arranged.    

4.  If the benefits sought on appeal 
remain denied the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


